Exhibit 10.1

FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this “Amendment”)
is entered into as of August 12, 2005, among THOMAS & BETTS CORPORATION, a
Tennessee corporation (the “Borrower”), the Lenders (as defined in the
hereinafter defined Credit Agreement) party hereto, and WACHOVIA BANK, NATIONAL
ASSOCIATION, as Administrative Agent (the “Administrative Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the Guarantors (as defined therein) party thereto, the
Lenders and the Administrative Agent are parties to that certain Amended and
Restated Credit Agreement dated as of June 14, 2005 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
and

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders release Thomas & Betts International, Inc., a Delaware corporation,
Augat Europe, Inc., a Delaware corporation, Thomas & Betts Europe, Inc., a
Delaware corporation, Thomas & Betts Caribe Inc., a Delaware corporation, TB
Acquisition Corp., a Delaware corporation, Thomas & Betts Mexico, L.L.C., a
Delaware limited liability company and Dutch L.P., Inc., a Delaware corporation
(collectively, the “Released Guarantors”) from their obligations with respect to
their Guaranties under the Credit Agreement (the “Release”), and the
Administrative Agent and the Lenders have agreed to the Release on the terms and
conditions set forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree that all capitalized terms used but not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement, as amended hereby,
and further agree as follows:

1. Amendments to Credit Agreement and Other Loan Documents. Subject to the
fulfillment of the conditions precedent to the effectiveness of this Amendment
which are set forth below, the Credit Agreement and the other Loan Documents
shall be amended as follows:

(a) Section 1.1 of the Credit Agreement, Definitions, is hereby amended and
modified by (i) deleting the definition of “Borrower Parties” in its entirety
and (ii) inserting the following definition of “Domestic T&B Companies” in
alphabetical order:

“Domestic T&B Companies” shall mean, collectively, the Borrower and the Domestic
Subsidiaries; and “Domestic T&B Company” shall mean any one of the foregoing
Domestic T&B Companies. Notwithstanding anything to the contrary contained in
this Agreement, the Domestic T&B Companies shall not include any Foreign
Subsidiaries.

(b) Section 1.1 of the Credit Agreement, Definitions, is hereby further amended
and modified by inserting the following definition of “Consolidated Net Worth”
in alphabetical order:

“Consolidated Net Worth” shall mean, as of any date of determination, for the
Borrower and its Consolidated Subsidiaries, on a consolidated basis, the sum of
(a) common stock, (b) additional paid in capital, and (c) retained earnings, in
each case as of such date.

(c) Section 1.1 of the Credit Agreement, Definitions, is hereby further amended
and modified by deleting the definitions of “Excess Funding Guarantor” and
“Guarantors” in their entirety.

(d) Section 1.1 of the Credit Agreement, Definitions, is hereby further amended
and modified by deleting the last sentence (“All references in this Agreement to
“this Guaranty” shall be to the Guaranty provided for pursuant to the terms of
Article 3.”) from the definition of “Guaranty”.

(e) Section 1.1 of the Credit Agreement, Definitions, is hereby further amended
and modified by (i) deleting the definition of “Guaranty Supplements” and
(ii) deleting the reference to “all Guaranty Supplements,” from the definition
of “Loan Documents”.

(f) Section 1.1 of the Credit Agreement, Definitions, is hereby further amended
and modified by amending and restating the definition of “Negative Pledge
Agreement” as follows

“Negative Pledge Agreement” shall mean that certain Negative Pledge Agreement
dated as of August 12, 2005, among the Domestic Subsidiaries, the Foreign
Subsidiaries and the Administrative Agent for the benefit of the Lender Group,
in form and substance satisfactory to the Administrative Agent.

(g) Section 1.1 of the Credit Agreement, Definitions, is hereby further amended
and modified by (i) deleting “the Borrower Parties” from clause (a) of the
definition of “Obligations” and substituting “the Borrower” in lieu thereof, and
(ii) deleting “any Borrower Party” from clause (b) of such definition and
substituting “the Borrower” in lieu thereof.

(h) Section 1.1 of the Credit Agreement, Definitions, is hereby further amended
and modified by amending and restating subsection (l) of the definition of
“Permitted Liens” as follows:

(l) Other Liens on assets of the Borrower and its Subsidiaries so long as the
sum of (i) the aggregate principal amount of Indebtedness of the Borrower and
its Subsidiaries that is secured by a Lien on the assets of the Borrower and its
Subsidiaries, plus (ii) the aggregate principal amount of unsecured Indebtedness
of the Domestic Subsidiaries (other than any Indebtedness permitted under
Section 8.1(f)), shall not at any time exceed twenty percent (20%) of
Consolidated Net Worth determined as of the last day of the fiscal quarter most
recently ended.

(i) Section 2.14 of the Credit Agreement, Letters of Credit, is hereby amended
and modified by deleting the phrase “or any Guarantor’s” from subsection
(i) thereof.

(j) Article 3 of the Credit Agreement, Guaranty, is hereby amended and modified
by deleting the text thereof in its entirety and by substituting “[Intentionally
Omitted]” in lieu thereof.

(k) Section 6.13 of the Credit Agreement, Formation of Subsidiaries, is hereby
amended and restated in its entirety as follows:

Section 6.13 Formation of Subsidiaries. At the time of the formation of any
direct or indirect wholly-owned Subsidiary of the Borrower or the Acquisition of
any direct or indirect wholly-owned Subsidiary of the Borrower after the
Agreement Date, the Borrower shall confirm, or cause such new Subsidiary to
confirm, in writing such Subsidiary’s agreement with the terms of the Negative
Pledge Agreement.

(l) Section 7.3 of the Credit Agreement, Compliance Certificates, is hereby
modified and amended by amending and restating subsection (a) thereof as
follows:

(a) Setting forth as at the end of such quarter or year, as the case may be,
(i) the arithmetical calculations required to establish whether or not the
Borrower was in compliance with the requirements of the Financial Covenants
being tested as at the end of such quarter or year, as applicable, and (ii) the
calculation of Consolidated Net Worth as at the end of such quarter or year, as
applicable;

(m) Section 8.1 of the Credit Agreement, Indebtedness, is hereby amended and
modified by amending and restating subsection (e) thereof as follow:

(e) Other Indebtedness of the Domestic T&B Companies so long as, prior to and
after giving effect thereto, the Domestic T&B Companies are otherwise in
compliance with the terms of this Agreement; provided, however, notwithstanding
the foregoing, the sum of (i) the aggregate principal amount of Indebtedness of
the Borrower and its Subsidiaries that is secured by a Lien on the assets of the
Borrower and its Subsidiaries, plus (ii) the aggregate principal amount of all
unsecured Indebtedness of the Domestic Subsidiaries (other than any Indebtedness
permitted under Section 8.1(f)) shall not at any time exceed twenty percent
(20%) of Consolidated Net Worth; and

(f) Unsecured Indebtedness of any Person at the time such Person becomes a
Domestic Subsidiary of the Borrower or at the time such Person is merged or
consolidated with or into the Borrower or one of its Domestic Subsidiaries, as
applicable, and in any such case only to the extent that such Indebtedness was
not created in contemplation of such event and so long as, prior to and after
giving effect to such event, the Domestic T&B Companies are otherwise in
compliance with the terms of this Agreement.

(n) Section 11.12 of the Credit Agreement, Amendments and Waivers, is hereby
amended and modified by (i) inserting the word “and” immediately before clause
(iv) of subsection (a) thereof and (ii) deleting “and (v) the consent of the
Guarantors and the Majority Lenders shall be required for any amendment to
Article 3” from such subsection (a).

(o) Section 11.17 of the Credit Agreement, Revival and Reinstatement of
Obligations, is hereby amended and modified by deleting the phrases “or any
Guarantor” and “or such Guarantor, as applicable,” therefrom.

(p) Except as otherwise specifically provided above, the Credit Agreement and
each of the other Loan Documents are hereby amended and modified by (i) deleting
each reference therein to “Borrower Parties” and substituting “Domestic T&B
Companies” in lieu thereof and (ii) deleting each reference therein to “Borrower
Party” and substituting “Domestic T&B Company” in lieu thereof. In addition to
the foregoing, from and after the effective date of this Amendment, the Credit
Agreement and each of the other Loan Documents shall be deemed to have been
amended to the extent necessary to delete each reference to a “Guarantor” or to
the “Guarantors” contained therein and to confirm that each such reference shall
have no further force or effect.

2. Release. The Administrative Agent and each Lender hereby releases and
discharges each Released Guarantor from their obligations arising in respect of
their Guaranty of the Obligations of the Borrower under the Credit Agreement and
the other Loan Documents.

3. No Further Amendment, Waiver or Release. The execution, delivery and
effectiveness of this Amendment shall not, except as expressly provided above,
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Lenders under the Credit Agreement or any of the other Loan Documents, nor
constitute a waiver of any provision of the Credit Agreement or any of the other
Loan Documents. Except for the amendments and releases expressly set forth above
and delivered in connection herewith, the text of the Credit Agreement and all
other Loan Documents shall remain unchanged and in full force and effect and the
Borrower hereby ratifies and confirms its obligations thereunder. This Amendment
shall not constitute a modification of the Credit Agreement or a course of
dealing with the Administrative Agent or the Lenders at variance with the Credit
Agreement such as to require further notice by the Administrative Agent or the
Lenders to require strict compliance with the terms of the Credit Agreement and
the other Loan Documents in the future. The Borrower acknowledges and expressly
agrees that the Administrative Agent and the Lenders reserve the right to, and
do in fact, require strict compliance with all terms and provisions of the
Credit Agreement and the other Loan Documents, as amended herein. The Borrower
has no knowledge of any challenge to the Administrative Agent’s or any Lender’s
claims arising under the Loan Documents, or to the effectiveness of the Loan
Documents. Nothing in this Amendment is intended, or shall be construed, to
constitute a novation or an accord and satisfaction of any of the Obligations.

4. Conditions of Effectiveness. This Amendment shall become effective as of the
date hereof when the Administrative Agent shall have received (a) counterparts
of this Amendment duly executed by the Borrower, the Administrative Agent and
each of the Lenders, and (b) a duly executed Negative Pledge Agreement executed
by each of the Domestic Subsidiaries and each of the Foreign Subsidiaries.

5. Representations and Warranties of the Borrower. The Borrower represents and
warrants as follows:

(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Tennessee;

(b) The execution, delivery and performance by the Borrower of this Amendment
and the Loan Documents, as amended hereby, are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action and do not
contravene (i) the Borrower’s organizational documents, (ii) law; or (iii) or
any contractual restriction binding on or affecting the Borrower;

(c) This Amendment has been duly executed and delivered by the Borrower;

(d) This Amendment and each of the other Loan Documents, as amended hereby,
constitute legal, valid and binding obligations of the Borrower, enforceable
against the Borrower in accordance with their respective terms, provided that
the enforceability hereof and thereof is subject in each case to general
principles of equity and to bankruptcy, insolvency and similar laws affecting
the enforcement of creditors’ rights generally;

(e) As of the date hereof, all representations and warranties of the Borrowers
set forth in the Credit Agreement and the other Loan Documents are true, correct
and complete in all material respects; and

(f) No Default or Event of Default has occurred and is continuing as of this
date under the Credit Agreement as amended by this Amendment.

6. Reference to and Effect on the Loan Documents. Upon the effectiveness of this
Amendment, on and after the date hereof, each reference in the Credit Agreement
to “this Agreement”, “hereunder”, “hereof” or words of like import referring to
the Credit Agreement, and each reference in the other Loan Documents to the
“Credit Agreement”, “thereunder”, “thereof” or words of like import referring to
the Credit Agreement, shall mean and be a reference to the Credit Agreement as
amended hereby.

7. Costs, Expenses and Taxes. The Borrower agrees to pay on demand all
reasonable costs and expenses in connection with the preparation, execution,
delivery, administration, modification and amendment of this Amendment and the
other instruments and documents to be delivered hereunder, including, without
limitation, the reasonable fees and out-of-pocket expenses of counsel for the
Administrative Agent with respect thereto and with respect to advising the
Administrative Agent as to its rights and responsibilities hereunder and
thereunder.

8. Section Titles. The section titles contained in this Amendment are included
for the sake of convenience only, shall be without substantive meaning or
content of any kind whatsoever, and are not a part of the agreement between the
parties.

9. Entire Agreement. This Amendment and the other Loan Documents constitute the
entire agreement and understanding between the parties hereto with respect to
the transactions contemplated hereby and thereby and supersede all prior
negotiations, understandings and agreements between such parties with respect to
such transactions

10. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

11. Loan Document. This Amendment shall be deemed to be a Loan Document for all
purposes.

12. Counterparts. This Amendment may be executed by one or more of the parties
hereto on any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Any signatures delivered by a party by facsimile
transmission or by e-mail transmission of an adobe file format document (also
known as a PDF file) shall be deemed an original signature hereto.

[remainder of page intentionally left blank]

1 IN WITNESS WHEREOF, the parties hereto have caused their respective duly
authorized officers or representatives to execute and deliver this Amendment as
of the day and year first written above.

BORROWER: THOMAS & BETTS CORPORATION,

a Tennessee corporation

By:/s/ Thomas C. Oviatt
Name: Thomas C. Oviatt
Title: Vice President and Treasurer


2

LENDERS: WACHOVIA BANK, NATIONAL

ASSOCIATION, as Administrative Agent and as a Lender

By: /s/ David K. Hall

Name: David K. Hall
Title: Director

3

BANK OF AMERICA, N.A., as a Lender

By: /s/ Jack Williams

Name: Jack Williams
Title: Senior Vice President

4

REGIONS BANK, as a Lender

By: /s/ Corey Burgess

Name: Corey Burgess
Title: Vice President

5

CIBC INC., as a Lender

By: /s/ Dominic J. Sorresso

Name: Dominic J. Sorresso
Title: Executive Director

6

THE NORTHERN TRUST COMPANY,

as a Lender

By: /s/ T.E. Bernhardt

Name: T.E. Bernhardt
Title: Vice President

KBC BANK N.V., as a Lender

By: /s/ Jean-Pierre Diels

Name: Jean-Pierre Diels
Title: First Vice President

By: /s/ Eric Raskin

Name: Eric Raskin
Title: Vice President

SUNTRUST BANK, as a Lender

By: /s/ Bryan W. Ford

Name: Bryan W. Ford
Title: Director

LASALLE BANK NATIONAL

ASSOCIATION, as a Lender

By: /s/ W.P. Fischer

Name: W.P. Fischer
Title: Senior Vice President

ACKNOWLEDGED AND
AGREED:

THOMAS & BETTS INTERNATIONAL, INC.,

a Delaware corporation

By: /s/ W. David Smith, Jr.

Name: W. David Smith, Jr.
Title: Secretary

AUGAT EUROPE, INC.,

a Delaware corporation

By: /s/ W. David Smith, Jr.

Name: W. David Smith, Jr.
Title: Secretary

THOMAS & BETTS EUROPE, INC.,

a Delaware corporation

By: /s/ W. David Smith, Jr.

Name: W. David Smith, Jr.
Title: Secretary

THOMAS & BETTS CARIBE INC.,

a Delaware corporation

By: /s/ W. David Smith, Jr.

Name: W. David Smith, Jr.
Title: Secretary

TB ACQUISITION CORP.,

a Delaware corporation

By: /s/ W. David Smith, Jr.

Name: W. David Smith, Jr.
Title: Secretary

THOMAS & BETTS MEXICO, L.L.C.,

a Delaware limited liability company

By: /s/ W. David Smith, Jr.

Name: W. David Smith, Jr.
Title: Secretary of Thomas & Betts

International, Inc.- Sole Member

DUTCH L.P., INC.,

a Delaware corporation

By: /s/ W. David Smith, Jr.

Name: W. David Smith, Jr.
Title: Secretary

7